Citation Nr: 0703273	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hernia.  

2.  Entitlement to a rating in excess of 50 percent for 
hearing loss. 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004  rating decision.  In August 2005, 
the veteran appeared in a video conference hearing at the RO 
before the undersigned. 


FINDINGS OF FACT

1.  In a rating decision dated in February 1975, the RO 
denied service connection for hernia and notified the 
veteran.  The veteran did not appeal this decision within one 
year of being notified.    

2.  Additional evidence submitted since the February 1975 
decision is neither cumulative nor redundant; however, it 
does not raise a reasonable possibility of substantiating the 
claim for service connection for hernia.  

3.  The veteran has been shown to have level IX and VI 
hearing loss in the right ear and level IX and VII hearing 
loss in the left ear. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hernia, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  The criteria for a rating in excess of 50 percent for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2004, May 
2004, and February 2005.  The RO specifically informed the 
veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claims.  
Additionally, the notice requirements for new and material 
evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 
1 (2006) have likewise been met.  In a claim to reopen, Kent 
requires VA to issue a notice letter that explains the bases 
for the denial in the prior decision and also describe what 
evidence would be necessary to substantiate that element 
required to establish service connection that was found 
insufficient in the previous denial.  The veteran was 
notified of this criteria for his claim to reopen his service 
connection claim for hernia in the February 2005 letter.  
Therefore, the Board finds that he was provided with the 
notice required by both the VCAA and Kent.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains VA medical records and VA examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hernia.

The RO denied service connection for hernia in February 1975.  
The basis of this denial was that there was no diagnosis of a 
hernia in service medical records despite treatment for 
stomach distress and complaints of pain in the groin.  
Additionally, there was no indication of hernia in the 
evidence of record.  The veteran was informed of that 
decision and he did not file a timely appeal.  The February 
1975 decision denying service connection for hernia is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

In February 2004, the veteran sought to reopen his claim of 
service connection for hernia.  To reopen the claim, the 
veteran must submit new and material evidence.  See 38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Among the new evidence received since the February 1975 
rating decision are VA treatment records showing that the 
veteran underwent laparoscopic repair of right inguinal 
hernia in September 2003.  While this evidence is new and is 
not cumulative or redundant, it does not raise a reasonable 
possibility of substantiating the claim.  No evidence has 
been submitted showing a diagnosis of hernia in service 


or evidence demonstrating that current hernia disability is 
related to service.  Accordingly, the veteran's attempt to 
reopen his claim of entitlement to service connection for 
hernia fails.

2.  Entitlement to a rating in excess of 50 percent for 
hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  Table VI or 
VIA may be used (whichever results in the higher numeral) 
when a veteran's pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz are all at least 55 decibels, indicating an 
exceptional pattern of hearing impairment.  38 C.F.R. § 
4.86(a).  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

VA afforded the veteran an audiological examination in July 
2003.  The following pure tone thresholds, in decibels, were 
recorded:




HERTZ




1000
2000
3000
4000
RIGHT

40
70
80
70
LEFT

70
75
75
70

The average pure tone threshold for the right ear was 65 
decibels and the average pure tone threshold for the left ear 
was 75 decibels.  Speech discrimination was 40 percent in the 
right ear and 44 percent in the left ear. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 36 and 42, the resulting 
numeric designation for the right ear is IX.  However, pure 
tone thresholds are in excess of 55 decibels at all 4 
specified frequencies in the left ear so both Tables VI and 
VIA will be used to determine which one results in a higher 
numerical value.  See 38 C.F.R. § 4.86(a).  Under Table VI, 
when the column for average pure tone decibel loss falling 
between 74 and 81 is intersected with the line for 44 to 50 
percent discrimination, the resulting designation is IX for 
the left ear.  Under Table VIA, a pure tone threshold average 
from 70 and 76 results in a designation of VI.  Therefore, a 
higher value (IX) is obtained using Table VI.  Next, Table 
VII must then be consulted for assignment of a percentage 
evaluation and assignment of a diagnostic code.  With a 
numeric designation of IX for the right ear and IX for the 
left ear, the point of intersection on Table VII satisfies 
the criteria for a 60 percent rating under DC 6100.  See 
38 C.F.R. § 4.85(h).

VA afforded the veteran another audiological examination in 
September 2004.  The following pure tone thresholds, in 
decibels, were recorded:




HERTZ




1000
2000
3000
4000
RIGHT

40
70
75
70
LEFT

70
75
75
70

The average pure tone threshold for the right ear was 63.75 
decibels and the average pure tone threshold for the left ear 
was 72.5 decibels.  Speech discrimination was 60 percent in 
the right ear and 64 percent in the left ear. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 60 and 66, the resulting 
numeric designation for the right ear is VI.  However, pure 
tone thresholds are in excess of 55 decibels at all 4 
specified frequencies in the left ear so both Tables VI and 
VIA will be used to determine which one results in a higher 
numerical value.  See 38 C.F.R. § 4.86(a).  Under Table VI, 
when the column for average pure tone decibel loss falling 
between 66 and 73 is intersected with the line for 60 to 66 
percent discrimination, the resulting designation is VII for 
the left ear.  Under Table VIA, a pure tone threshold average 
from 70 and 76 results in a designation of VI.  Therefore, a 
higher value (VII) is obtained using Table VI.  Next, Table 
VII must then be consulted for assignment of a percentage 
evaluation and assignment of a diagnostic code.  With a 
numeric designation of VI for the right ear and VII for the 
left ear, the point of intersection on Table VII requires 
assignment of a 30 percent rating under DC 6100.  See 
38 C.F.R. § 4.85(h).

Based upon the evidence, the Board finds that an evaluation 
in excess of the current 50 percent evaluation is not 
warranted.  While the criteria for a 60 percent rating were 
met in July 2003, his hearing loss only met the criteria for 
a 30 percent rating in September 2004.  Any increase in 
hearing loss appears to have been an anomaly as the veteran's 
hearing loss decreased to 30 percent disabling upon 
examination a year later.  The 50 percent evaluation appears 
to be a fair approximation of current hearing loss.  
Therefore, the veteran's hearing loss does not warrant a 
rating in excess of 50 percent.  

Finally, the veteran has not been hospitalized for his 
disability.  Additionally, while the veteran testified at his 
August 2005 hearing that he had difficulty hearing at work as 
a brick mason, there is no evidence suggesting this 
disability prevents him from working.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b).


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for hernia.  

A rating in excess of 50 percent for hearing loss is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


